Citation Nr: 1420089	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  06-38 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1.  Entitlement to an initial compensable rating for status post repair of the right long finger prior to January 23, 2013 and a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from May 1978 to May 1982, from August 1982 to July 2000, and from June 2002 to June 2004.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal, in part, from a June 2005 rating decision of the Department of Veterans Affairs (VA) in Des Moines, Iowa, that granted service connection for status post repair of the right long and little finger, and assigned an initial noncompensable disability rating, effective from June 17, 2004.  

In July 2012, the Veteran testified at a hearing conducted via videoconference with the undersigned.  A transcript of the hearing is of record.

In a November 2012 decision, the Board granted service connection for migraine headaches.  At that time, the Board remanded the remaining issues to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  A December 2012 AMC rating decision assigned an initial noncompensable disability rating for the Veteran's service-connected migraine headaches, effective from January 31, 2006.  

In a February 2013 rating decision, the AMC granted a 10 percent rating for status post repair of the Veteran's right long finger, effective from January 23, 2013.

In a July 2013 decision, the Board, in pertinent part, denied an initial compensable rating for status post repair of the right long finger prior to January 23, 2013, and a rating higher than 10 percent thereafter.  The Board also granted a spate 10 percent rating for right ulnar disablement of right little finger; a 30 percent rating for mood disorder; and a 30 percent rating for allergic rhinitis and denied a compensable rating for otitis media.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (court) the portion of the Board's July 2013 decision that denied an initial compensable rating for status post repair of the right long finger prior to January 23, 2013 and a rating in excess of 10 percent thereafter,.  

In a January 2014 Corrected Joint Motion for Partial Remand, the appellant and the VA General Counsel moved to vacate and remand the portion of the Board's decision that denied an initial compensable rating for the right long finger disability prior to January 23, 2013 and a rating in excess of 10 percent thereafter.

In November 2012 and July 2013, the Board referred a claim for entitlement to service connection for a neurologic disorder of the right forearm to the Agency of Original Jurisdiction (AOJ).  There is no indication that the AOJ has yet considered this matter and it is, again, referred to the AOJ for appropriate action.

The matter of entitlement to an initial compensable rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.



FINDING OF FACT

Since June 17, 2004, residuals of a right long finger repair have been manifested by pain, weakness, and decreased strength during cold weather without ankylosis or amputation of the right long finger.




CONCLUSION OF LAW

Since June 17, 2004, the criteria for an initial 10 percent rating, but no higher, for status post repair of the right long finger prior are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.59, 4.71a, Diagnostic Code 5229 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

The Veteran's Virtual VA electronic file includes VA medical records, added to the record in December 2011 and February 2012, and dated from October 2011 to February 2012, that were not considered by the AOJ in the February 2013 supplemental statement of the case.  But, in a June 2013 signed statement, the Veteran's service representative waived initial AOJ review of this new evidence.  See 38 C.F.R. § 20.1304(c) (2013).

In December 2004, September 2006, March 2008, and July 2010, the Veteran underwent VA examinations and these examination reports are of record.

In November 2012, the Board remanded the Veteran's case to the AOJ to afford him new VA examinations.  There was substantial compliance with this remand, as he underwent VA hand examination in January 2013.

The December 2004, September 2006, March 2008, July 2010, and January 2013 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  38 C.F.R. § 3.326 (2013).

The Board finds the duties to notify and assist have been met. 

The court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issue was identified, including the evidence needed to substantiate the appeal.  There was a discussion of possible evidence that could substantiate the claim and testimony lead to the remand for new examination.  The Bryant duties were thereby met.

The basis for the Joint Motion was that the Board did not discuss the Veteran's January, April, and November 2006 reports of symptoms possibly indicating limitation of motion; as well as reports on VA examinations in 2006 and 2009 possibly indicating limitation of motion; and did not consider if a minimum compensable rating was warranted prior to January 2013 on the basis of pain in the right long finger pursuant to 38 C.F.R. § 4.59 (2013).  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  This decision attempts to remedy these deficiencies.

II. Factual Background and Legal Analysis

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the court noted that where the question for consideration is propriety of the initial rating assigned, rating of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Legal Criteria

The June 2005 rating decision granted service connection for status post repair of the right long and little fingers and assigned an initial noncompensable disability rating under Diagnostic Code 5299-5230, effective June 17, 2004.  The February 2013 rating decision assigned a 10 percent rating for status post repair of the right long finger under Diagnostic Code 5229, effective January 23, 2013.  The Veteran seeks an increased initial rating for his right long finger disability.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

VA's policy is treated actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. at 1. 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 33, 43.

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2013).

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent rating assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id.  

Pursuant to 38 C.F.R. § 4.71a, a maximum disability rating of 10 percent may be assigned under Diagnostic Code 5223 for favorable ankylosis of the long and ring finger of one hand.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2013).  A higher disability rating of 20 may be assigned under Diagnostic Code 5219 for unfavorable ankylosis of the long and ring fingers of one hand.  38 C.F.R. § 4.71a, Diagnostic Code 5219 (2013).

A regulatory note following Diagnostic Code 5215 states that extremely unfavorable ankylosis of a finger exists if all the joints of the finger are ankylosed in extension or in extreme flexion, or if there is rotation and angulation of bones.  38 C.F.R. § 4.71a, Diagnostic Code 5215, Note (a) (2013).  

Under Diagnostic Code 5229, limitation of motion of the index or long finger is rated noncompensable with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  A 10 percent rating is assigned with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  That is the maximum schedular rating available for limitation of motion of the long finger.

Diagnostic Code 5230, that addresses limitation of motion of the ring or little finger, provides a noncompensable rating for any limitation of motion.  38 C.F.R. §  4.71a, Diagnostic Code 5230 (2013).

Zero degrees of flexion for the index, long, ring, and little fingers represents the fingers fully extended, making a straight line with the rest of the hand.  Full range of motion for the index, long, ring, and little fingers is metacarpal phalangeal joint (MCP) flexion from 0 to 90 degrees, proximal interphalangeal joint (PIP) flexion from 0 to 100 degrees, and distal interphalangeal joint (DIP) flexion from 0 to 70 or 80 degrees.  38 C.F.R. § 4.71a, Rating of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) (2013).

Facts

An April 2004 private medical record includes the Veteran's complaints of joint pain in his fingers.

A December 2004 VA general medical examination report reflects the Veteran's history of having a right little finger joint dislocation in 1992 in service.  It was promptly reduced with residual numbness of the ulnar side of that digit that slowly resolved and was currently asymptomatic.  Results of an electromyography (EMG) performed in December 1992 for the right ulnar nerve showed normal sensory function at the level of the elbow, wrist and little finger.  In 1994, repair of the Veteran's right long finger dorsal extensor tendon partial laceration was performed. Both fingers were currently asymptomatic with no other right hand complaint. 

The Veteran was right hand dominant.  His grip strength was firm, strong, and symmetric.  Finger abduction and adduction strength was 5/5 (normal), fist was full and tight, and open was full, bilaterally.  Opposite thumb to palm was "+/+" (normal) as were opposite thumb to tip of the long and little fingers, bilaterally. Long and little finger tips to palm were normal, bilaterally.  Range of motion of the Veteran's digits was normal in both hands without pain and there was no palpable area of tenderness or pain with motion.  Sensation to light touch, pinprick, and vibration, were all normal, bilaterally.  An x-ray performed in December 2004 showed no acute abnormality of either hand.

In his January 2006 notice of disagreement (NOD), the Veteran reported that he was unable to grasp items as prior to his injury and discussed how his fingers were weak and he was unable to completely bend them that caused him to drop things.

In an April 2006 written statement, the Veteran stated that his pain was sometimes so terrible that he was unable to move his hands.

According to a September 2006 VA Persian Gulf War examination report, the examiner noted that the Veteran experienced pain in his hand and had to perform range of motion of his fingers every morning in order to loosen them up.

In his November 2006 substantive appeal, the Veteran indicated that he suffered from frequent pain and limited function due to an inability to grasp or hold items properly.

Results of x-rays of the Veteran's hands taken by VA in December 2006 showed no acute abnormality in either hand.

A March 2008 VA examiner noted that there was no pain in the Veteran's fingers.

VA medical records, dated in January 2009, indicate that the Veteran was seen in the emergency room with complaints of right middle knuckle pain and deformity for two weeks.  He reported that he slipped on the ice while delivering mail and had constant right hand pain, particularly while working.  On examination, his grip was 5/5 (normal) and there was tenderness over the third metacarpal head.  The Veteran was neurovascularly intact and X-rays taken at the time were negative.

A February 27, 2009 VA outpatient record includes the Veteran's complaint that the knuckle on his right hand was swollen and sore since the previous month.  He was seen in the emergency room and told that there was nothing wrong and the swelling would go away. 

An August 2009 VA examination report shows that the examiner noted that the Veteran described experiencing diminished strength and numbness in his hands.

X-rays of the Veteran's hands taken by VA in March 2010 were normal.

A July 2010 VA examination report includes the Veteran's complaint of some hyper mobility of his right little finger with lateral movement of the finger at the MCP joint.  He had a sensation of weakness of his longer finger but was able to control it.  The Veteran indicated that his fingers did not impact his daily activities but, occasionally, he caught his little finger and sprained it.

On examination of the Veteran's right hand, his fingers were able to function as an integral unit for grasping.  He could fully oppose the thumb to the palmar surface at the base of the little finger.  The Veteran was able to oppose the thumb to the tip of each finger.  His grip strength was firm and symmetric without fatiguing, lack of endurance, or incoordination.  There was a slight ulnar deviation of the little finger bilaterally at the MCP joint.  The VA examiner reported that the Veteran's right little and long fingers, with residual scar on the dorsum of the right long finger, were without demonstrable impact on functional ability.

During his July 2012 Board hearing, the Veteran said his two fingers tingled and his hand went numb that affected his ability to deliver mail daily.  See Board hearing transcript at page 18.  He had problems with his little finger about twice a month but was able to move his fingers during these episodes although it was painful.  Id. at 20. 

A January 2013 VA hand examination report indicates that the Veteran complained that his right long finger throbbed and burned daily and that was worse in cold weather.  His middle joint was enlarged, and he had weakness, decreased grip, and difficulty turning any knob like a faucet or drain.  The Veteran was able to bend his little finger but it was weak and stuck out.  The Veteran felt his right hand strength was about 70 percent of his left hand strength.  He had constant pain that slowed him down in his job sorting mail and required that he use more time to sort mail that left him the last one out of the post office.  His grip was not as strong.  He had flare ups of joint disease for which he took prescribed medication for arthritis.

The Veteran reported that flare ups impacted his right hand function and said his pain was worse with cold weather.  He worked outdoors half the day delivering mail.  On physical examination, range of motion of the Veteran's right hand was finger flexion, 1 inch or more gap finger-to-palm with painful motion of the long and little fingers, and no gap thumb-to-fingers.  There was no limitation of extension noted. 

The Veteran's right little finger could be extended, but at an angle of 40 degrees from the ring finger. He was not able to actively close his fingers together but could passively move his little finger next to the ring finger.  His little finger stuck out to the side.

After three repetitions, there was a finger-to-palm gap of 1 inch or more and thumb-to-fingers of 1-2 inches, but no additional limitation of range of motion in any of the fingers following repetitive use testing.  The Veteran had functional loss or impairment of his fingers with less movement than normal in his right long, ring and little fingers. 

The Veteran's right middle (long) finger showed limitation of motion, painful motion, incoordination, swelling, and deformity.  His right little finger showed painful motion and incoordination.  There was no finding of ankylosis reported. There was pain on palpation of the right hand.  Grip strength was 3/5 on the right and 5/5 on the left (normal). 

The Veteran had three small scars on the dorsal surface of the right long finger and small round discoloration that were not painful, unstable or greater than 39 square centimeters (cm) in total area.

As to the functional impact of right finger disabilities, the VA examiner commented that the Veteran had limited grip in his right hand, and used his index finger and thumb to sort mail.  It took him longer to do tasks than his co-workers.  The Veteran was the last one to finish the day and usually had help from others during inclement weather.  His pain increased during cold weather conditions.  The Veteran's job was indoors in the morning sorting mail and delivery on a city mail route in the afternoon.

The VA examiner reported additional functional impairment due to pain, pain on repeated use, weakness, and incoordination of the right long finger.

Analysis

Between the initial grant of service connection in June 2004, and prior to January 23, 2013, there is conflicting lay and medical evidence regarding the severity of the Veteran's right long finger disability.

The April 2004 private treatment record includes the Veteran's complaint of joint pain in his fingers but, the December 2004 VA examiner reported normal range of motion of the digits of both hands, without pain.  

Although in his January, April, and November 2006 statements, the Veteran reported frequent pain, weakness, and limited motion and function of his finger.  The Veteran is competent to report right long finger symptoms of pain, weakness, and limited motion and function.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The September 2006 VA examiner noted the Veteran's report of hand pain and the need to perform range of motion of his fingers daily to loosen them up.  

But, the March 2008 VA examiner noted no pain in the Veteran's fingers.  The August 2009 VA examiner indicated that the Veteran experienced diminished strength and numbness in his hand.  However, the July 2010 VA examiner reported that the Veteran could fully oppose the thumb to the tip of each finger and had a firm and symmetric grip strength, without evidence of fatiguing, lack of endurance, or incoordination.  The examiner found the right long finger disability, with residual scar on the dorsum, was without demonstrable impact on functional ability. 

There were no specific findings prior to January 23, 2013, that right long finger motion was manifested by a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  However, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

After considering the Veteran's statements, and the available medical evidence, the Board finds that the evidence is in equipoise as to whether his right long finger symptomatology is commensurate with painful, unstable, or malaligned joints, due to healed injury, such as to warrant a compensable rating prior to January 23, 2013.  Resolving doubt in the Veteran's favor, the Board concludes that a 10 rating, but no higher, may be assigned for his right long finger disability since June 17, 2004.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, 4.59.

A 10 percent rating is the maximum schedular rating available for limitation of motion of the long finger under Diagnostic Code 5229.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not applicable where the highest rating based on limitation of motion has been awarded, and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

At no time since the Veteran filed his initial service connection claim has the evidence demonstrated unfavorable ankylosis of the long finger such as to warrant a higher disability rating of 20 percent under Diagnostic Code 5219.  38 C.F.R. § 4.71a Diagnostic Code 5219 (2013).  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Veteran has been able to move his finger.

The Veteran also has three small scars on the dorsal surface of his right long finger, that are not painful, unstable, or greater than 39 square cm in total area.  See January 2013 VA examination report.  Thus, a separate compensable rating for the scars is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801, 7804, 7805 (2008) and (2013), as in effect prior to and after October 23, 2008. 

Thus, an initial 10 percent rating, but no higher, is warranted for the Veteran's service-connected status post repair of the right long finger since the initial grant of service connection on June 17, 2004.  The preponderance of the probative medical and other evidence of record is against the claim for a rating above 10 percent for status post repair of the right long finger at any time during the appeal period and, to that extent, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

The Veteran's neurologic complaints of finger numbness and weakness are contemplated in the separately assigned 10 percent rating for right ulnar disablement of the right little finger that is not the subject of this decision.

Even with consideration of the VA examiner's report of pain, limited grip, and incoordination affecting the Veteran's daily activities, there is no indication that pain, due to disability of the right long finger, caused functional loss greater than that contemplated by the currently assigned rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate rating for pain is not for assignment.  Spurgeon v. Brown, 10 Vet. App. 94 (19967). 

Extra-schedular Rating

The Board has also considered whether the Veteran's right long finger disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular rating if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected right finger disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's disability include painful finger motion, weakness, incoordination, and limited motion.  The rating schedule contemplates these symptoms.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

The evidence does not show marked interference with employment or frequent hospitalization as a result of the Veteran's right finger disability that would warrant consideration of referral for an extraschedular rating. 

Because there are no manifestations of the Veteran's disabilities that are outside the rating criteria, referral for extra-schedular rating is not warranted.

Total Rating Based Upon Individual Unemployability Due to Service-Connected Disabilities (TDIU)

The Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reveals that the Veteran repeatedly told VA examiners, most recently in 2013 that he worked as a mail carrier for the postal service.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

An initial 10 percent rating, but no higher, for status post repair of the right long finger is granted, effective June 17, 2004.


REMAND

The December 2012 rating decision assigned an initial noncompensable rating for migraines, effective from January 31, 2006.  In August 2013, the Veteran, through his representative, filed a NOD with the initial rating.  The Board is required to remand this matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the matter of entitlement to an initial compensable rating for migraine headaches.  This issue should not be returned to the Board, unless the Veteran submits a sufficient substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


